Citation Nr: 0202348	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  96-37 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension with 
coronary artery disease (CAD), arteriosclerotic heart disease 
(ASHD), angina, bypass surgeries and transient ischemic 
attacks.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psoriasis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which held that new and material 
evidence had not been submitted to reopen the previously 
denied claims for service connection identified on the first 
page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The July 1984 rating decision denying service connection 
for hypertension with CAD, ASHD, angina, bypass surgeries and 
transient ischemic attacks is final.

3.  The October 1984 rating decision denying service 
connection for psoriasis is final.  

4.  The September 1985 rating decision denying service 
connection for lumbosacral strain is final.  

5.  Evidence added to the record since the July 1984 rating 
decision denying service connection for hypertension with 
CAD, ASHD, angina, bypass surgeries and transient ischemic 
attacks is cumulative, and when viewed in conjunction with 
the evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

6.  Evidence added to the record since the October 1984 
rating decision denying service connection for psoriasis is 
cumulative, and when viewed in conjunction with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

7.  Evidence added to the record since the September 1985 
rating decision denying service connection for lumbosacral 
strain is cumulative, and when viewed in conjunction with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1984 rating decision 
denying service connection for hypertension with CAD, ASHD, 
angina, bypass surgeries and transient ischemic attacks is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001).

2.  Evidence received since the October 1984 rating decision 
denying service connection for psoriasis is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. § 
3.156(a); 66 Fed. Reg. 45,620.

3.  Evidence received since the September 1985 rating 
decision denying service connection for lumbosacral strain is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. § 3.156(a); 66 Fed. Reg. 45,620.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran continues to maintain that he had hypertension 
while on active duty, which continued and developed into his 
post-service cardiac conditions.  He also continues to 
maintain that he was treated for psoriasis while on active 
duty.  Finally, he continues to maintain that he developed a 
lumbar spine condition as a result of his service-connected 
pes planus.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claim, as well as the evidence of record, by an August 1996 
statement of the case (SOC) as well as supplemental 
statements of the case (SSOCs) dated in June 1997, March 2000 
and June 2001.  The latter two SSOCs also provided the 
veteran with the current law as to the criteria for finding 
whether new and material evidence has been submitted to 
reopen a claim.  In August 1995, the RO informed the veteran 
of the type of evidence needed to show entitlement to service 
connection for his claimed conditions, and requested that he 
complete and submit releases of information allowing VA to 
obtain private medical records.  There is no indication that 
the veteran failed to receive any of this correspondence, 
such as its return by the U.S. Postal Service as 
undeliverable.  Finally, private medical evidence, as 
identified by the veteran on VA Form 21-4142s and elsewhere, 
has either been associated with the claims file or been shown 
to be unavailable.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
effectively notified the veteran of the evidence required to 
substantiate these claims and there is no indication of 
existing evidence that could substantiate the claims that the 
RO has not obtained.  The veteran and his representative 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate these claims.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence is moot.  

The Board notes that the additional regulations adopted by VA 
in August 2001 to implement the VCAA contain no provisions 
that would affect the disposition of this matter.  
Specifically, the record shows the RO has made multiple 
efforts to obtain service medical records that the veteran 
stated would support his claim and for which he provided 
identifying information as to date, place and circumstance.  
The record also demonstrates that the veteran has mounted his 
own efforts to obtain such records.  It is clear from the 
current record that every reasonable effort has been made to 
obtain the reported records, that no further records exist 
and that there is no reasonable possibility that further 
efforts could obtain pertinent records.  The newly adopted 
regulations make it clear that a VA medical examination or 
opinion is not for contemplation unless and until new and 
material evidence has been submitted to reopen the claim.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

As noted, in a July 1984 rating decision, the RO denied 
service connection for hypertension and associated cardiac 
problems.  In an October 1984 rating decision, the RO denied 
service connection for psoriasis.  In a September 1985 rating 
decision, the RO denied service connection for lumbosacral 
strain.  Each of these rating decisions became final when the 
veteran failed to file a timely substantive appeal.  See 38 
U.S.C.A. 7105(d)(3) (West 1991).  A final decision cannot be 
reopened and reconsidered by the Board unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); see 
also 38 U.S.C.A. § 7104(b) (West 1991).

Given that these three final rating decisions were made 
within a relatively short time of each other and concerned 
distinct physical conditions, the Board finds that it would 
be clearest to set forth a single discussion as to the 
evidence of record at that time.  Evidence in the claims file 
at that time included the veteran's service medical records.  
They were negative for psoriasis, complaints or treatment 
pertaining to the spine, or treatment of hypertension.  They 
do reflect that the veteran was seen between March and May 
1944 for tinea curis and athlete's foot.  In October 1944, he 
had rash diagnosed as part of German Measles.  In November 
1945, he was seen for chest pain of two months duration.  He 
was noted to have cough.  A chest X-ray was normal.  Cough 
medications were prescribed.  In April 1946, he was noted to 
have a scabetic type papule of the penis.  At separation 
examination in April 1946, the veteran's blood pressure was 
128/72, his pulse was normal, chest x-ray was negative and 
his cardiovascular system was noted to be normal.  

The claims file contained VA and private post-service 
treatment medical records showing treatment for hypertension 
and a number of cardiac conditions beginning in 1980.  The 
cardiac diagnoses included transient ischemic attacks, ASHD, 
status post coronary artery bypass graft, angina pectoris, 
and ventricular tachycardia.  A May 1984 VA medical 
certificate documented that the examiner observed psoriasis 
over the veteran's elbows.  The report of a July 1985 VA 
orthopedic examination stated that the veteran complained of 
low back pain, that he believed was due to his service-
connected pes planus.  The impression was bilateral pes 
planus, and chronic lumbosacral strain with associated 
spondylolysis and degenerative disc disease.  

The claims file contained a response from the NPRC to the 
veteran, dated in March 1985, that his army records had not 
been found and had apparently been among those lost in the 
1973 fire.  A May 1985 request to the National Personnel 
Records Center (NPRC) identified the veteran's chest pain and 
hypertension, and indicated dates and places of treatment 
from 1945 to 1947.  The corresponding June 1985 NPRC reply 
provides that all requested records had been forwarded.  

The claims file contained various pieces of correspondence 
from the veteran in which he repeated his contentions.  He 
noted that during service examinations his blood pressure was 
often taken several times until an acceptably low reading was 
obtained.  He pointed out that at his young age in 1945, the 
seriousness of high blood pressure was not understood.  He 
referred to a November 1945 service medical report, which he 
identified as being generated at the American Hospital in 
Paris.  The report documents that the veteran had complaints 
of chest pain for two months' duration.  Radiographic 
examination of the chest was conducted and results were 
normal.  The veteran asserted that he was turned down for a 
commission in 1946 or 1947, due to hypertension and high 
blood pressure found on examination in Cincinnati.  The 
veteran stated that a Supplemental Report in his service 
medical records, listing his home city as Cincinnati was 
generated during this examination.  He said that Dr. E. H. in 
Newport, Kentucky treated him from 1946 to 1950 for high 
blood pressure but that corresponding treatment records were 
unavailable.

In various pieces of correspondence the veteran also asserted 
that in May 1945 at the 11th Field Hospital in Ehrbach, 
Germany, he was diagnosed with and treated for psoriasis.  He 
also asserts treatment for psoriasis at the Replacement Depot 
in Etamps, France, and the dispensary at Bad Schwalback, 
Germany.  The latter treatment occurred in March and April 
1945.  The veteran referred to a service medical record 
showing treatment for a lesion on his penis in April 1946, 
and asserts that the doctor told him the lesion was 
psoriasis.

In various pieces of correspondence the veteran also asserted 
that his service-connected pes planus resulted in a lumbar 
spine condition.  He stated that the head of the medical 
staff at the Tucson VA diagnosed him with deterioration of a 
spinal disc as a result of service-connected pes planus. 

The veteran has submitted various pieces of evidence and 
correspondence since the 1984 and 1985 rating decisions 
became final.  The veteran submitted duplicate copies of 
service medical records, a duplicate copy of the March 1985 
NPRC response regarding the destruction of his service 
medical records, duplicate copies of VA correspondence sent 
to him from the RO, and duplicate copies of correspondence he 
had sent to VA.  

He submitted various new pieces of correspondence in which he 
repeated his contentions as to high blood pressure readings 
while on active duty, complaints in November 1945 of chest 
pain, treatment during active duty for psoriasis in Germany 
and France, and lumbosacral conditions as a result of 
service-connected pes planus.  

The veteran submitted special orders dated in August 1947 
from the Headquarters Kentucky Military District, Second 
Army, assigning the veteran to the 364th MP Company, w/sta in 
Newport, KY.  The document noted that this does not 
constitute a call to active duty.  

Regarding service medical records, the veteran also submitted 
a copy of August 1985 correspondence from his Senator, along 
with a negative NPRC response.  He submitted copies of 
several record requests.  He submitted an undated negative 
NPRC response, negative NPRC responses dated in September 
1988 and March 1994, and a January 1989 negative response 
from the Department of the Army. 

During a January 1997 personal hearing at the RO, the veteran 
testified in support of his attempts to reopen his claims for 
service connection for hypertension with associated cardiac 
problems and psoriasis.  The veteran testified that the 
wished to continue his appeal with regard to reopening his 
claim for service connection for a lumbosacral strain, but 
would not provide pertinent testimony at that time.  

The veteran presented a detailed history of his complaints, 
symptoms and treatment for hypertension and psoriasis while 
on active duty, as well as afterward.  In addition, he 
asserted his belief that if records could be located from the 
6817th Special Services Battalion and the 364th MP Company 
Reserves, they would support his claim.  When the presiding 
VA hearing officer pointed out that VA had made multiple 
attempts to obtain records, the veteran replied that he had 
no record that VA had made any effort to locate the veteran's 
records.  Transcript (T.) at p. 5.  The veteran said that his 
private doctor had prescribed him a diuretic immediately 
after his active service.  He asserted that he had been 
unable to obtain the corresponding treatment records, because 
the doctor had died in 1973.  T. at p. 8.  The veteran said 
that he stayed on this diuretic through his active drilling 
status, which ended in 1953, until the present.  T. at p. 9.  

The veteran also submitted various treatment records.  
Regarding his hypertension and associated cardiac conditions, 
the veteran submitted an April 1976 report of an annual 
physical examination.  The veteran reported high blood 
pressure and psoriasis beginning over three years earlier.  
An ECG was performed and interpreted as showing non-specific 
ST segment and T wave changes, mild non-specific, 
recommending clinical correlation.  It was noted that the 
veteran noticed tachycardia about once a month.  

A June 1985 report from Dr. J.A.S. provides that Dr. E.H. had 
died in 1959, and his records had been kept for 20 years and 
then destroyed.  The office had no information.  

A December 1997 report from Dr. M.M.W. states that the 
veteran had been a patient for a number of years with a 
history of ASHD, coronary artery bypass grafting x 3 in 1980, 
diabetes, hypertension and a stroke in 1983.  Dr. M.M.W. 
provided and interpreted test results.  A November 1993 
treadmill exercise test was mildly positive, and was followed 
by a positive thallium stress test in December 1993.  A March 
1997 chemically induced nuclear study showed some non-
specific ST-T wave changes, and some fixed (old) defects.  

Regarding his psoriasis, the 1976 annual physical report 
indicates that the veteran reported an unspecified 
dermatologic problem, located on an extremity, the chest and 
the scalp.  

A December 1997 report from Dr. D.J., Jr., states that the 
veteran was continuing treatment.  The veteran had used 
cortisone cream since 1984 and would need it for the rest of 
his life.  

Regarding his lumbar spine, the veteran submitted a February 
1997 private radiographic examination report setting forth a 
current diagnosis.  A December 1997 report from Dr. P.G. 
provides that the veteran had a history of chronic low back 
pain from lumbar spondylosis, and a history of flat feet 
which the veteran attributed to long marches in the military.  
Dr. P.G. enclosed a copy of the veteran's recent lumbar CT 
scan that he said revealed degenerative disk disease and 
foraminal stenosis.  Attached was the report of the CT scan.  

A September 1999 report of a private radiographic examination 
of the veteran's lumbar spine provides a current diagnosis.  
A November 1999 report of a private radiographic examination 
of the veteran's cervical spine provides a current diagnosis.  
A December 1999 report of a private MRI of the veteran's 
lumbar spine provides a current diagnosis.  A March 2000 
private medical report provides a diagnosis of lumbar 
stenosis and sciatica, and leg cramps.  A September 2000 
report of a private MRI of the veteran's lumbar spine 
provides a current diagnosis.  None of these reports address 
the etiology of the veteran's current diagnoses.  

Analysis

As a preliminary legal matter, the Board notes that in 
January 1996 the RO originally decided the veteran's new and 
material evidence claims under a standard which has since 
been overruled by the United States Court of Appeals for the 
Federal Circuit.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Court further addressed this circumstance in 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  The RO, 
however, adjudicated the veteran's claims under the 
provisions of 38 C.F.R. 3.156(a) in March 2000 and June 2001 
SSOCs.  Since these SSOCs informed the veteran of the correct 
legal standard for new and material evidence, and the RO has 
correctly ruled under that standard in a manner that would be 
dispositive of the application to reopen, this case is 
appropriate for Board review without prejudice to the 
veteran.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see 
generally, Hodge v. West, supra.  "New evidence" is that 
which is not cumulative to other evidence of record.  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).

Based on a thorough review of the record, the Board finds 
that the veteran has not submitted new and material evidence 
to reopen his claims for service connection for hypertension 
with CAD, ASHD, angina, bypass surgeries and transient 
ischemic attacks; psoriasis; or lumbosacral strain.

Many of the items submitted by the veteran since the final 
1984 and 1985 rating decisions are not new in that they are 
duplicate copies of items already in the record at the time 
of those decisions.  These consist of copies of his prior 
correspondence to VA, VA's prior correspondence to him, 
service medical records, and the March 1985 NPRC response.  

On the other hand, some of the items of evidence submitted 
since the final rating decisions are in fact new, in that 
they were not of record at that time.  This evidence consists 
of all the VA and private medical reports dated after the 
final rating decisions, as well as the April 1976 annual 
physical examination report and Dr. J.A.S.'s June 1985 
statement regarding the death of Dr. E.H. and the 
unavailability of the latter's treatment records.  Also new 
are the 1947 special orders, the 1985 correspondence from the 
veteran's senator, and records showing attempts by the NPRC 
and Department of the Army in 1988, 1989 and 1994 to locate 
the veteran's service medical records.  The transcript of the 
January 1997 RO personal hearing and the various pieces of 
original correspondence, submitted by the veteran during the 
pendency of the current appeal period, are also new in that 
they were not previously of record.   

On the other hand, the newly submitted evidence is not 
material or probative to the issue of entitlement to service 
connection for any of the claimed disabilities.  What was 
missing at the time of the July 1984 final rating decision 
was medical evidence that the veteran had hypertension while 
on active duty, or that his post-service hypertension and 
cardiac conditions were manifest to a compensable degree 
within one year after service or were related to service or 
any findings noted in his service medical records.  Likewise, 
what was missing at the time of the October 1984 final rating 
decision denying service connection for psoriasis was 
evidence that the veteran had psoriasis while on active duty, 
or that his post-service psoriasis was related to his active 
duty or any findings noted in his service medical records.  
What was missing at the time of the October 1994 final rating 
decision was medical evidence that the veteran's service-
connected pes planus had resulted in his post-service 
lumbosacral strain.

The new submissions do not provide such evidence.  The newly 
submitted post-service VA and private medical reports 
document that the veteran continues to suffer from 
hypertension, cardiac conditions, psoriasis and lumbosacral 
conditions.  However, none of these reports provides any 
opinion or indication as to the etiology of the current 
diagnoses or conditions.  These reports are not probative to 
the critical issue of whether the veteran experienced 
hypertension or psoriasis while on active duty.  The reports 
are not probative of whether his post-service hypertension, 
with cardiac conditions, were manifest to a compensable 
degree within one year after service or whether they and 
psoriasis are related to his active service or findings 
within in his service medical records.  Similarly, they are 
not probative to the critical issue of whether the veteran's 
lumbosacral strain is related to his service-connected pes 
planus.  In addition, these reports fail to identify any 
additional possible sources of probative medical records.

The correspondence to the veteran from his senator, the 
various requests for his service medical records, and the 
negative replies from the NPRC and the Department of the Army 
are also immaterial to the veteran's claims.  They are silent 
as to the etiology of the veteran's current conditions.  They 
fail to indicate other possible sources of service medical 
records that could support the veteran's claims.  In fact, 
they show only that repeated attempts to obtain the veteran's 
service medical records were unsuccessful.  

As a last matter, the Board finds that the transcript of the 
veteran's January 1997 RO personal hearing, and the various 
items of original correspondence he sent to the VA during the 
appeal period, are not material.  The Board does not doubt 
the veteran's sincere belief in the merits of his claims, but 
his hearing testimony and recent original correspondence are 
simply cumulative of his previous assertions.  They do not 
constitute medical evidence, since laypersons are not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  They are not probative to 
the critical issue of whether the veteran experienced 
hypertension or psoriasis while on active duty, or whether 
his post-service hypertension, with cardiac conditions, and 
psoriasis are related to his active service or findings 
within in his service medical records.  Similarly, they are 
not probative to the critical issue of whether the veteran's 
lumbosacral strain is related to his service-connected pes 
planus.  



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for service connection 
for hypertension with CAD, ASHD, angina, bypass surgeries and 
transient ischemic attacks is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for service connection 
for psoriasis is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for service connection 
for lumbosacral strain is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

